Clayton Lofland, a non-resident, appeals from a decree of the court below dismissing petitions filed by him asking that the court vacate its order, entered June 6, 1934, appointing a receiver for Hartford Sterling Company, a Pennsylvania corporation formerly engaged in business in Delaware County, and that the receivership proceedings be dismissed. In support of his petitions, which were not filed until May 31, 1940, appellant contends that he is absolute owner of the proceeds of two fire insurance policies constituting the sole assets of the Sterling Company, by virtue of a written *Page 402 
assignment of the policies to him prior to the appointment of the receiver, and that the court below was without jurisdiction to appoint the receiver because of an alleged lack of proper service of the original bill upon the company and because of an omission to give him such notice of the institution of the proceedings and opportunity to be heard in opposition to the appointment of the receiver as he claims he was entitled to.
It is plainly appellant's purpose in the present proceedings to relitigate questions which were necessarily involved in prior litigation in this Court and in the Federal Courts and which have already been finally and conclusively determined against him. See Gordon v. H. S. Co. (Lofland et al., aplnts.),319 Pa. 174; Lofland v. Fox, 98 F.2d 589 (cert. den.,305 U.S. 658). The decree appealed from was, therefore, properly entered.
Appeal dismissed. Costs to be paid by appellant.